Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is a responsive to the application filed on 11/30/2018.
Claims 1-9, 11, 13, 16-23, and 25 are pending.
Claims 5, 7, 11, 13, 16, and 21 have been amended.
Claims 10, 12, 14-15, and 24 have been canceled.
Claims 1-9, 11, 13, 16-23, and 25 are rejected.

Specification
The use of the term RANDOM FORESTS® (paragraphs 0032-0034, 0038, 0043, 0048, 0058, and 0062), which is a trade name or a mark used in commerce, has been noted in this application. It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, 11, 13, and 16-18 are rejected under 35 U.S.C. 101 because the broadest reasonable interpretation of the term "machine accessible storage medium" covers both statutory and non-statutory embodiments, which are not eligible for patent protection, and therefore the claims are directed to non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). 
Applicant’s paragraph 0085 recites:
“The following examples pertain to embodiments in accordance with this Specification. One or more embodiments may provide a method, a system, apparatus, and a machine readable storage medium with stored instructions executable to identify training data including data generated at a particular device to be deployed in a machine-to-machine network…”

Applicant’s paragraph 0085 does not operate to limit a computer-readable media to being non-transitory and the language of paragraph 0085 does not exclude signals from being a “machine accessible storage medium” as claimed.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hewlett, II et al (US Patent 10296836) hereinafter Hewlett, in view of Steele et al (US Pub 20150379426) hereinafter Steele.
Regarding claim 1, Hewlett teaches at least one machine accessible storage medium having instructions stored thereon, the instructions when executed on a machine (Col. 1, line 41-Col. 2, line 8 teach the invention implemented as “a system…a computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor” for performing the embodiments of the disclosure), cause the machine to: 
identify training data comprising data generated at a particular device to be deployed in a machine-to-machine network (Col. 3, lines 27-40, Col. 6, line 14-Col. 7, line 2, and Figs. 1 and 3 teach “collecting/curating the samples” (comprising data generated) to form a “training set” (identify training data) for “a Hadoop Cluster 306” of “physical nodes” (generated at a particular device) in “system 102” (deployed in a machine-to-machine network)); 
use the training data to train a first plurality of decision trees for inclusion in a random forest model (Col. 3, lines 27-40, Col. 6, line 14-Col. 7, line 2, and Figs. 1 and 3 teach generating “decisions trees (a first plurality of decision trees)…using various subsections of training set 304” (use the training data to train) comprised in a “random forest” (for inclusion in a random forest model) used as a classifier “model 302”); 
send copies of the trained first plurality of decision trees to at least one other device to also be deployed in the machine-to-machine network (Col. 7, lines 56-Col. 8, line 14, and Fig. 3 teach a “blame forest node (other device)” being a separate, but “similar/identical hardware to classifier node 308 (e.g., a commodity server running a server-class operating system)”; and “[b]lame forest node 318 (other device) receives a copy of model 302 (send copies of the trained first plurality of decision trees) from Hadoop cluster 306” in the “system 102” (to also be deployed in the machine-to-machine network)); 
receive copies of a second plurality of decision trees from the other device (Col. 7, lines 56-Col. 8, line 46, and Fig. 3 teach a “blame forest” being created by training its decision trees within the system (receive copies of a second plurality of decision trees) from the “blame forest node (other device)”), wherein the second plurality of decision trees comprises decision trees trained using training data generated by the other device (Col. 7, lines 56-Col. 8, line 46, and Fig. 3 teach “blame forest node (other device)” retrieving a “copy of the training set 304” for the purpose of (using training data generated by the other device) creating a “blame forest” by training and annotating the included decision trees (wherein the second plurality of decision trees comprises decision trees trained)); and 
generate the random forest model to comprise the first and second plurality of decision trees, wherein the random forest model is to be used by logic executed at the particular device to detect anomalies in data generated by the particular device (Col. 1, line 41-Col. 2, line 8 teach the system executing instructions (by logic executed at the particular device) for, as taught in Col. 3, line 27-Col. 4, line 37 and Col. 7, line 56-Col. 8, line 46, and Fig. 3, retrieving a “copy of the training set 304” and “a copy of model 302” of trained decision trees (first plurality of decision trees) for the purpose of (using training data generated by the other device) creating trained and annotated decision trees (first and second plurality of decision trees) to be included in a “blame forest” (generate the random forest model to comprise the first and second plurality of decision trees). Further the instructions as mapped above for investigating wherein the random forest model is to be used…to detect anomalies in data generated by the particular device)).

Hewlett at least implies wherein the second plurality of decision trees comprises decision trees trained using training data generated by the other device (see mapping above), however Steele teaches wherein the second plurality of decision trees comprises decision trees trained using training data generated by the other device (paragraphs 0147-0156 teach storing different “chunks” of data at different “servers” and paragraphs 0101, 0162-0164, and claim 5 teach “training…a model M1..at a set of servers SS1”, wherein the model is “a Random Forest model” (the second plurality of decision trees comprises decision trees) and each server (other device) includes different “chunks” of a training set (trained using training data generated by the other device) collectively used for training M1 created using a certain “PRNS”. Alternatively, the model as mapped above is trained at “at a set of servers SS1” using a training set and then sent to “a different set of servers SS3” (other device) for evaluation using a “different PRNS” training set than SS1 (the second plurality of decision trees comprises decision trees trained using training data generated by the other device).).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Steele’s teachings of utilizing different servers and training sets for training a Random Forest model into Hewlett’s teaching of separate node training of decision trees and creating different random forests in order to 

Regarding claim 2, the combination of Hewlett and Steele teach all the claim limitations of claim 1 above; and further teach wherein the copies of the trained first plurality of decision trees are sent by the particular device to the other device and the random forest model is generated at the particular device (Hewlett, Col. 7, lines 56-Col. 8, line 46, and Fig. 3 teach “[b]lame forest node 318 (to the other device) receives a copy of model 302 (wherein the copies of the trained first plurality of decision trees are sent) from Hadoop cluster 306” in the “system 102” (by the particular device); and further creating trained and annotated decision trees to be included in a “blame forest” (and the random forest model is generated) in the system (at the particular device)).

Regarding claim 3, the combination of Hewlett and Steele teach all the claim limitations of claim 2 above; and further teach wherein the copies of the trained first plurality of decision trees are sent by the particular device to the other device over a wireless network connection (Steele, paragraphs 0101, 0162-0164, and claim 5 teach “training…a model M1..at a set of servers SS1 (particular device)”, wherein the model is “a Random Forest model” (copies of the trained first plurality of decision trees) and each server includes different “chunks” of a training set (are sent by the particular device to the other device) collectively used for training M1 created using a certain “PRNS”. Alternatively, the model as mapped above (copies of the trained first plurality of decision trees) is trained at “at a set of servers SS1” using a training set and then sent (are sent by the particular device) to “a different set of servers SS3” (to the other device) for evaluation using a “different PRNS” training set than SS1. Further paragraphs 0201-0202 teach sending data over “wireless” communications for model and tree training (over a wireless network connection).).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Steele’s teachings of utilizing different servers and training sets for training a Random Forest model and wireless communications into Hewlett’s teaching of separate node training of decision trees and creating different random forests in order to improve model “predictions” by “expending more resources and/or time during training” across different servers (Steele, paragraphs 0162-0164 and 0201-0202).

Regarding claim 4, the combination of Hewlett and Steele teach all the claim limitations of claim 3 above; and further teach wherein the other device also generates the random forest model from the second plurality of decision trees and the copies of the trained first plurality of decision trees (Hewlett, Col. 7, lines 56-Col. 8, line 46, and Fig. 3 teach “[b]lame forest node 318 (the other device) receives a copy of model 302 (and the copies of the trained first plurality of decision trees) from Hadoop cluster 306” in the “system 102”; and further creating trained and annotated decision trees (the second plurality of decision trees) to be included in a “blame forest” (also generates the random forest model) on the node (the other device also generates the random forest model from the second plurality of decision trees and the copies of the trained first plurality of decision trees) in the system).

Regarding claim 13, the combination of Hewlett and Steele teach all the claim limitations of claim 1 above; and further teach wherein the instructions when executed further cause the machine to identify outlier training data generated by outlier generation logic based on the training data, wherein the outlier training data is combined with the training data to form a training data set and the training data set is used to train the first plurality of decision trees (Hewlett, Col. 1, line 41-Col. 2, line 8 teach the system executing instructions (the instructions when executed further cause the machine to) for, as taught in Col. 3, line 27-Col. 4, line 37, Col. 6, line 14-Col. 7, line 2, Col. 7, line 56-Col. 8, line 46, and Col. 9, lines 8-56, and Figs. 1 and 3, iteratively “collecting/curating the samples” to form a “training set” (training data) including updating “training items” identified by the “blame forest” deemed to lead to misclassified URLs (identify outlier training data generated by outlier generation logic based on the training data), and further generating “decisions trees (a first plurality of decision trees)…using various subsections of training set 304” (wherein the outlier training data is combined with the training data to form a training data set and the training data set is used to train the first plurality of decision trees)).

Regarding claim 16, the combination of Hewlett and Steele teach all the claim limitations of claim 1 above; and further teach wherein the instructions when executed further cause the machine to identify a group of devices comprising the particular device and the at least one other device (Hewlett, Col. 1, line 41-Col. 2, line 8 teach the system executing instructions (the instructions when executed further cause the machine to) for, as taught in Col. 3, line 27-Col. 4, line 37 and Col. 7, line 56-Col. 8, line 46, and Fig. 3, identifying inclusion of a system and different “nodes”, wherein nodes can be “server[s]” (identify a group of devices comprising the particular device and the at least one other device)), wherein the particular device is to exchange decision trees with each other device in the group and the random forest model is to comprise decision trees received from the other devices in the group (Hewlett, Col. 7, lines 56-Col. 8, line 46, and Fig. 3 teach “[b]lame forest node 318 (with each other device in the group) receives a copy of model 302 from Hadoop cluster 306” in the “system 102” (the particular device is to exchange decision trees); and further creating trained and annotated decision trees (decision trees received from the other devices in the group) to be included in a “blame forest” (also generates the random forest model) on the node in the system (the random forest model is to comprise decision trees received from the other devices in the group)).

Regarding claim 17, the combination of Hewlett and Steele teach all the claim limitations of claim 16 above; and further teach wherein identifying the group of devices comprises: 
determining a set of devices in proximity of the particular device (Hewlett, Col. 3, line 27-Col. 4, line 37 and Col. 7, line 56-Col. 8, line 46, and Fig. 3 teach identifying inclusion of a system and different “nodes”, wherein nodes/the system can identifying a group of devices comprises: determining a set of devices in proximity of the particular device)); 
determining a type of each of the set of devices (Hewlett, Col. 3, line 27-Col. 4, line 37 and Col. 7, line 56-Col. 8, line 46, and Fig. 3 teach identifying inclusion of a system and different “nodes”, wherein nodes/the system can be “server[s]” (determining a type of each of the set of devices)); and 
determining that a subset of the set of devices determined to be in proximity of the particular device and of a type similar to a particular type of the particular device are to be included in the group of devices (Hewlett, Col. 3, line 27-Col. 4, line 37 and Col. 7, line 56-Col. 8, line 46, and Fig. 3 teach identifying inclusion of a system and different “nodes”, wherein nodes/the system can be “server[s]” and can each include one or more “processor[s]” (determining that a subset of the set of devices determined to be in proximity of the particular device and of a type similar to a particular type of the particular device are to be included in the group of devices)).

Regarding claim 18, the combination of Hewlett and Steele teach all the claim limitations of claim 17 above; and further teach wherein the type of device corresponds to one or more types of data generated by a device (Hewlett, Col. 3, line 27-Col. 4, line 37 and Col. 7, line 56-Col. 8, line 46, and Fig. 3 teach identifying inclusion of a system and different “nodes”, wherein nodes/the system can be “server[s]” and used for “collecting/curating the samples” (the type of device corresponds to one or more types of data generated by a device) to form a “training set”).

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hewlett, II et al (US Patent 10296836) hereinafter Hewlett, in view of Steele et al (US Pub 20150379426) hereinafter Steele, in view of Ronao et al (“Random Forests with Weighted Voting for Anomalous Query Access Detection in Relational Databases”, 2015) hereinafter Ronao.
Regarding claim 5, the combination of Hewlett and Steele teach all the claim limitations of claim 2 above; and further teach wherein the instructions when executed further cause the machine to use the random forest model to predict whether a particular data instance generated at the particular device is an anomaly (Hewlett, Col. 1, line 41-Col. 2, line 8 teach the system executing instructions (the instructions when executed further cause the machine to) for, as taught in Col. 3, line 27-Col. 4, line 37 and Col. 7, line 56-Col. 8, line 46, and Fig. 3, investigating misclassified URL “anomalies” in the system (generated at the particular device) using the “blame forest” (use the random forest model to predict whether a particular data instance…is an anomaly)).
Hewlett at least implies wherein the instructions when executed further cause the machine to use the random forest model to predict whether a particular data instance generated at the particular device is an anomaly (see mapping above), however Ronao teaches wherein the instructions when executed further cause the machine to use the random forest model to predict whether a particular data instance generated at the particular device is an anomaly (abstract and sections 3.1-3.2 and 4.1 teach using a “random forest (RF) method with weighted voting use the random forest model to predict whether a particular data instance…is an anomaly) within generated “data sets” of “query logs” (a particular data instance generated) on a computer system (the instructions when executed further cause the machine to/at the particular device)).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify separate node training of decision trees and creating different random forests, as taught by Hewlett as modified by utilizing different servers and training sets for training a Random Forest model and wireless communications as taught by Steele, to include random forest weighted voting for anomaly detection as taught by Ronao in order to “emphasizes trees in the forest that perform well over other trees, and effectively improves false positive and false negative rates ” (Ronao, section 1).

Regarding claim 6, the combination of Hewlett, Steele, and Ronao teach all the claim limitations of claim 5 above; and further teach wherein the instructions when executed further cause the machine to send, in response to a prediction that the particular data instance is an anomaly, an indication of the anomaly from the particular device to a remote management system (Hewlett, Col. 1, line 41-Col. 2, line 8 teach the system executing instructions (the instructions when executed further cause the machine to) for, as taught in Col. 3, line 27-Col. 4, line 37, Col. 7, line 56-Col. 8, line 46, and Col. 9, line 23-Col. 10, line 10, and Figs. 1 and 3, investigating misclassified URL “anomalies” in the system using the “blame forest” on the “blame forest node” (in response to a prediction that the particular data instance is an anomaly) send… an indication of the anomaly from the particular device) to update other device in network (to a remote management system)).

Regarding claim 7, the combination of Hewlett, Steele, and Ronao teach all the claim limitations of claim 5 above; and further teach wherein using the random forest model to predict whether a particular data instance generated at the particular device is an anomaly comprises: 
determining a decision for each decision tree in the random forest model (Ronao, abstract, sections 3.3 and 4.2, and Fig. 2 teach performing “weighted voting” for tree outputs within a “Random forest”, including each tree (each decision tree in the random forest model) providing “class” predictions (determining a decision)); and 
using the decisions to determine a prediction for the particular data instance (Ronao, abstract, sections 3.3 and 4.2, and Fig. 2 teach performing “weighted voting” for all tree output class predictions (using the decisions) within a “Random forest” and “the class with highest score will be predicted class” (to determine a prediction) for the input query data (for the particular data instance)).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify separate node training of decision trees and creating different random forests, as taught by Hewlett as modified by utilizing different servers and training sets for training a Random Forest model and wireless communications as taught by Steele, to include random forest weighted voting for anomaly detection as taught by Ronao in order to “emphasizes trees in the forest that 

Regarding claim 8, the combination of Hewlett, Steele, and Ronao teach all the claim limitations of claim 7 above; and further teach wherein using the random forest model to predict whether a particular data instance generated at the particular device is an anomaly further comprises: 
identifying a respective weighting to be applied to each of the decisions of the decision trees of the random forest model, wherein the decision of each decision tree comprises a weighted decision value based at least in part on the corresponding respective weighting, and the prediction comprises a cumulative weighted decision value determined from the weighted decision values of the decision trees of the random forest model (Ronao, abstract, sections 3.3 and 4.2, and Fig. 2 teach “comput[ing] the weight of each tree…[that] weigh the voting impact of each tree” for performing “weighted voting” of tree output class predictions (identifying a respective weighting to be applied to each of the decisions of the decision trees/wherein the decision of each decision tree comprises a weighted decision value based at least in part on the corresponding respective weighting) within a “Random forest” (of the random forest model); including each tree providing “class” predictions and “the class with highest score will be predicted class” (the prediction comprises a cumulative weighted decision value determined from the weighted decision values of the decision trees of the random forest model) for the input query data); and 
comparing the cumulative weighted decision value to a threshold value corresponding to an anomaly determination (Ronao, abstract, sections 3.1, 3.3 and 4.2, and Fig. 2 teach “performing “weighted voting” of tree output class predictions (the cumulative weighted decision value) within a “Random forest”; including each weighted tree providing “class” predictions and “the class with highest score will be predicted class” (comparing the cumulative weighted decision value to a threshold value corresponding to an anomaly determination) for the input query data; thus interpreted by the Examiner as the class prediction score (the cumulative weighted decision value) of cumulative tree outputs that exceeds (comparing) other cumulative class prediction scores of tree outputs (a threshold value) is deemed the output “predicted class” as “an anomaly” or not (to an anomaly determination)).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify separate node training of decision trees and creating different random forests, as taught by Hewlett as modified by utilizing different servers and training sets for training a Random Forest model and wireless communications as taught by Steele, to include random forest weighted voting for anomaly detection as taught by Ronao in order to “emphasizes trees in the forest that perform well over other trees, and effectively improves false positive and false negative rates ” (Ronao, section 1).

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hewlett, II et al (US Patent 10296836) hereinafter Hewlett, in view of Steele et al (US Pub 20150379426) hereinafter Steele, in view of Ronao et al (“Random Forests with .
Regarding claim 9, the combination of Hewlett, Steele, and Ronao teach all the claim limitations of claim 8 above; however the combination does not explicitly teach wherein the instructions when executed further cause the machine to validate each of the first plurality of decision trees using a validation data set to determine the respective weighting for each of the decision trees in the first plurality of decision trees. 
Kohli teaches wherein the instructions when executed further cause the machine to validate each of the first plurality of decision trees using a validation data set to determine the respective weighting for each of the decision trees in the first plurality of decision trees (paragraphs 0071 teach a computing device executing “instructions” (the instructions when executed further cause the machine to) for, as taught in paragraphs 0025, 0029, and 0032-0034, use “a random decision forest compris[ing] a plurality of decision trees” with weights, wherein the “weights may have been learnt using a validation data set” (validate each of the first plurality of decision trees using a validation data set to determine the respective weighting for each of the decision trees in the first plurality of decision trees)).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify separate node training of decision trees and creating different random forests, as taught by Hewlett as modified by utilizing different servers and training sets for training a Random Forest model and wireless communications as taught by Steele, as modified by random forest weighted voting for 

Regarding claim 11, the combination of Hewlett, Steele, Ronao, and Kohli teach all the claim limitations of claim 9 above; and further teach wherein the instructions when executed further cause the machine to validate at least a subset of the decision trees in the random forest model using the validation data set (Steele, paragraphs 0197-0202 teach a “computing device…executing instructions” to perform embodiments of the disclosure including (the instructions when executed further cause the machine to), as taught in paragraphs 0101, 0162-0164, and claim 5, “training…a model M1..at a set of servers SS1” using a training set, wherein the model is “a Random Forest model” including decision trees (at least a subset of the decision trees in the random forest model), and then the model is sent to “a different set of servers SS3” for evaluation (validate at least a subset of the decision trees in the random forest model) using a “different PRNS” training set than SS1 (using the validation data set)), and the threshold is based at least in part on validation of decision trees in the random forest model (Kohli, paragraphs 0071 teach a computing device executing “instructions” (the instructions when executed further cause the machine to) for, as taught in paragraphs 0025, 0029, 0032-0034, and 0049, use “a random decision forest compris[ing] a plurality of decision trees” with weights, wherein the “weights may have been learnt using a validation data set” (decision trees in the random forest model). Further, during a “test”, the tree outputs are compared to “a threshold value” and the the threshold is based at least in part on validation of decision trees in the random forest model)).
Hewlett, Steele, Ronao, and Kohli are combinable for the same rationale as set forth above with respect to claims 3 and 9.


Claims 19-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hewlett, II et al (US Patent 10296836) hereinafter Hewlett, in view of Vugdelija et al (US Pub 20160026847) hereinafter Steele, in view of Ronao et al (“Random Forests with Weighted Voting for Anomalous Query Access Detection in Relational Databases”, 2015) hereinafter Ronao.
Regarding claim 19, Hewlett teaches an apparatus comprising: a processor; a memory (Col. 1, line 41-Col. 2, line 8 teach the invention implemented as “a system…a computer program product embodied on a computer readable storage medium (memory); and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor” for performing the embodiments of the disclosure);  
decision tree training logic, executable by the processor to: 
identify training data comprising data generated by the  device (Col. 3, lines 27-40, Col. 6, line 14-Col. 7, line 2, and Figs. 1 and 3 teach “collecting/curating the samples” (comprising data generated) to form a “training identify training data) for “a Hadoop Cluster 306” of “physical nodes” (generated by the…device) in “system 102”); 
identify anomaly data generated based on the training data to represent anomalous data instance values; and 
use the training data and anomaly data to train a first plurality of decision trees (Col. 3, line 27-Col. 4, line 37, Col. 6, line 14-Col. 7, line 2, Col. 7, line 56-Col. 8, line 46, and Col. 9, lines 8-56, and Figs. 1 and 3 teach iteratively “collecting/curating the samples” to form a “training set” (based on the training data) including updating “training items” identified by the “blame forest” deemed to lead to misclassified URLs (identify anomaly data generated based on the training data to represent anomalous data instance values), and further generating “decisions trees (train a first plurality of decision trees)…using various subsections of training set 304” as mapped above (use the training data and anomaly data to train)); 
tree sharing logic, executable by the processor to: 
send copies of the trained first plurality of decision trees to a set of other devices in a machine-to-machine network (Col. 7, lines 56-Col. 8, line 14, and Fig. 3 teach nodes including a “blame forest node (other devices)” being a separate, but “similar/identical hardware to classifier node 308 (e.g., a commodity server running a server-class operating system)”; and nodes including a “[b]lame forest node 318 (to a set of other devices) receives a copy of model 302 (send copies of the trained first plurality of decision trees) from in the machine-to-machine network)); and 
receive copies of at least a second plurality of trained decision trees from the set of other devices (Col. 7, lines 56-Col. 8, line 46, and Fig. 3 teach a “blame forest” being created by training its decision trees within the system (receive copies of a second plurality of decision trees) from the nodes including a “blame forest node (from the set of other devices)”); 
model generation logic, executable by the processor to generate a random forest from the first plurality of decision trees and the copies of the second plurality of trained decision trees (Col. 1, line 41-Col. 2, line 8 teach the system executing instructions (model generation logic, executable by the processor to) for, as taught in Col. 3, line 27-Col. 4, line 37 and Col. 7, line 56-Col. 8, line 46, and Fig. 3, retrieving a “copy of the training set 304” and “a copy of model 302” of trained decision trees (from the first plurality of decision trees) for the purpose of creating trained and annotated decision trees (first…trees and the copies of the second plurality of trained decision trees) to be included in a “blame forest” (generate a random forest from the first…and…second plurality of decision trees)); and 
anomaly detection logic, executable by the processor to use the random forest to determine whether a particular data instance generated at least in part by the  device comprises an anomaly (Col. 1, line 41-Col. 2, line 8 teach the system including one or more processors for executing instructions (anomaly detection logic, executable by the processor to) for, as taught in Col. 3, line 27-Col. 4, line 37, Col. 6, line 14-Col. 7, line 2, Col. 7, line 56-Col. 8, line 46, and Col. 9, lines 8-56, and Fig. 3, use the random forest to) investigating misclassified URL “anomalies” and which samples in the a “training set” that were collected/curated by the system led to the misclassification (determine whether a particular data instance generated at least in part by the…device comprises an anomaly)).

However Hewlett does not explicitly teach a sensor device to sense attributes of an environment and generate data to identify the attributes; decision tree training logic, executable by the processor to: identify training data comprising data generated by the sensor device, and anomaly detection logic, executable by the processor to use the random forest to determine whether a particular data instance generated at least in part by the sensor device comprises an anomaly.
Vugdelija teaches a sensor device to sense attributes of an environment and generate data to identify the attributes; decision tree training logic, executable by the processor to: identify training data comprising data generated by the sensor device (paragraphs 0085, 0094-0096 teach processor executing “instructions” for (decision tree training logic, executable by the processor to), as taught in paragraphs 0030-0032 and 0041, use a “random forest classifier” including “decision tree[s]”, wherein the “classifier(s) may be trained on a labeled dataset comprising images of human eyes (identify training data comprising data)”. The images (data) collected (generated) by a “head-mounted display (HMD) device (a sensor device)…[that] include various sensors and related systems that receive physical environment data from the physical environment (to sense attributes of an environment)…[and] generate depth image data and generate data to identify the attributes)”).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Vugdelija’s teachings of training a random forest model on HMD device sensor collected image data into Hewlett’s teaching of separate node training of decision trees and creating different random forests in order to optimize classifications of sensor data of “human eyes” using decision trees (Vugdelija, paragraphs 0041).
However Vugdelija does not explicitly teach …use the random forest to determine whether a particular data instance generated at least in part by the sensor device comprises an anomaly.
Ronao teaches …use the random forest to determine whether a particular data instance generated at least in part by the sensor device comprises an anomaly (abstract and sections 3.1-3.2 and 4.1 teach using a “random forest (RF) method with weighted voting for the task of anomaly detection” (use the random forest model to determine whether a particular data instance…comprises an anomaly) within generated “data sets” of “query logs” (a particular data instance generated) on a computer system entered by users interpreted as via a computer interface (generated at least in part by the sensor device comprises an anomaly)).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify separate node training of decision trees and creating different random forests, as taught by Hewlett as modified by training a random forest model on HMD device sensor collected image data as taught by 

Regarding claim 20, the combination of Hewlett, Vugdelija, and Ronao teach all the claim limitations of claim 19 above; and further teach wherein each of the devices in the set of other devices provides respective copies of a plurality of decision trees, each of the pluralities of decision trees are to be included in the random forest (Hewlett, Col. 7, lines 56-Col. 8, line 46, and Fig. 3 teach a “blame forest” being created by training its decision trees within the system (provides respective copies of a plurality of decision trees, each of the pluralities of decision trees are to be included in the random forest) from the nodes including a “blame forest node (each of the devices in the set of other devices provides)”), and each of the decision trees in the pluralities of decision trees are usable to generate a respective prediction of whether the particular data instance is an anomaly (Ronao, abstract and sections 3.1-3.3 and 4.1 teach using decision trees in a “random forest (RF) method with weighted voting for the task of anomaly detection” (each of the decision trees in the pluralities of decision trees are usable to generate a respective prediction) within generated “data sets” of “query logs” (of whether the particular data instance is an anomaly)).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify separate node training of decision trees and creating different random forests, as taught by Hewlett as modified by training a 

Regarding claim 21, the combination of Hewlett, Vugdelija, and Ronao teach all the claim limitations of claim 19 above; and further teach wherein the data instance comprises a vector (Ronao, section 3.1 and table 2 teach the query data (data instance) is represented as a “vector” (comprises a vector) in a “Vector field”).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify separate node training of decision trees and creating different random forests, as taught by Hewlett as modified by training a random forest model on HMD device sensor collected image data as taught by Vugdelija, to include random forest weighted voting for anomaly detection on vector query data as taught by Ronao in order to “emphasizes trees in the forest that perform well over other trees,…effectively improves false positive and false negative rates ”, and more effectively train trees on “extract[ed]” query data (Ronao, sections 1 and 3.1).

Regarding claim 22, the combination of Hewlett, Vugdelija, and Ronao teach all the claim limitations of claim 21 above; and further teach further comprising another device to generate data and the vector comprises a value of data generated by the sensor device and a value of data generated by the other device corresponding to a particular time instance (Ronao, abstract and sections 3.1-3.3, use the random forest model to determine whether a particular data instance…comprises an anomaly) within generated “data sets” of “query logs” (a particular data instance generated) on a computer system entered by users interpreted as via a computer interface devices (comprising another device to generate data/value of data generated by the sensor device and a value of data generated by the other device) and converted into representative a “vector[s]” (vector comprises) in a “Vector field” at a “detection time” (corresponding to a particular time instance)).
Ronao at least implies further comprising another device to generate data…corresponding to a particular time instance (see mapping above), however Hewlett teaches further comprising another device to generate data…corresponding to a particular time instance (Col. 4, line 38-Col. 5, line 10, Col. 7, lines 56-Col. 8, line 46, and Fig. 3 teach a “blame forest” being created by training its decision trees within the system from the nodes (comprising another device to generate data), from data collected with logged “time” (values…corresponding to a particular time instance)).
Hewlett, Vugdelija, and Ronao are combinable for the same rationale as set forth above with respect to claims 19-21.

Regarding claim 23, the combination of Hewlett, Vugdelija, and Ronao teach all the claim limitations of claim 22 above; and further teach wherein the other device comprises at least one of an actuator or another sensor device (Vugdelija, a sensor device)…[that] include various sensors (the other device/or another sensor device) and related systems (the other device/or another sensor device) that receive physical environment data from the physical environment”, including “a position sensor system (the other device/or another sensor device) comprising one or more accelerometers, gyroscopes…[or] a transducer system comprising one or more actuators (comprises at least one of an actuator)”).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Vugdelija’s teachings of training a random forest model on HMD device specific sensor collected image data into Hewlett’s teaching of separate node training of decision trees and creating different random forests in order to optimize classifications of sensor data of “human eyes” using decision trees (Vugdelija, paragraphs 0041).

Regarding claim 25, Hewlett teaches a system comprising: a plurality of devices in a machine-to-machine network comprising (Col. 1, line 41-Col. 2, line 8 teach the invention implemented as “a system…a computer program product embodied on a computer readable storage medium (devices); and/or a processor (devices), such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor” for performing the embodiments of the disclosure): 
a first device comprising  logic to: 
use first training data to train a first plurality of decision trees for inclusion in a random forest model, wherein the first training data comprises data generated  (Col. 3, line 27-Col. 4, line 37, Col. 6, line 14-Col. 7, line 2, Col. 7, line 56-Col. 8, line 46, and Col. 9, lines 8-56, and Figs. 1 and 3 teach a system “collecting/curating the samples” to form a “training set” (use first training data) for “a Hadoop Cluster 306” of “physical nodes” (wherein the first training data comprises data generated) and generating “decisions trees (to train a first plurality of decision trees)…using various subsections of training set 304” (use the training data to train) comprised in a “random forest” (inclusion in a random forest model) used as a classifier “model 302”); 
send copies of the trained first plurality of decision trees to a second device in the machine-to-machine network (Col. 7, lines 56-Col. 8, line 14, and Fig. 3 teach nodes including a “blame forest node (second device)” being a separate, but “similar/identical hardware to classifier node 308 (e.g., a commodity server running a server-class operating system)”; and nodes including a “[b]lame forest node 318 (to a second device) receives a copy of model 302 (send copies of the trained first plurality of decision trees) from Hadoop cluster 306” in the “system 102” (in the machine-to-machine network)); 
receive copies of a second plurality of decision trees from the second device (Col. 7, lines 56-Col. 8, line 46, and Fig. 3 teach a “blame forest” being created by training its decision trees within the system (receive copies of a second plurality of decision trees) from the nodes including a “blame forest node (from the second device)”); 
generate a first instance of the random forest model from the first and second plurality of decision trees (Col. 3, line 27-Col. 4, line 37 and Col. 7, line 56-Col. 8, line 46, and Fig. 3 teach retrieving a “copy of the training set 304” and “a copy of model 302” of trained decision trees (from the first…plurality of decision trees) for the purpose of creating trained and annotated decision trees (from the first and second plurality of decision trees) to be included in a “blame forest” (generate a first instance of the random forest model)); and 
detect anomalies in data generated  using the first instance of the random forest model (Col. 3, line 27-Col. 4, line 37, Col. 6, line 14-Col. 7, line 2, Col. 7, line 56-Col. 8, line 46, and Col. 9, lines 8-56, and Fig. 3 teach creating trained and annotated decision trees included in a “blame forest” for (using the first instance of the random forest model) investigating misclassified URL “anomalies” and which samples in the a “training set” that were collected/curated by the system led to the misclassification (detect anomalies in data generated)); and 
the second device comprising  logic to: 
use second training data to train the second plurality of decision trees prior to sending to the first device, wherein the second training data comprises data generated  (Col. 3, line 27-Col. 4, line 37, Col. 6, line 14-Col. 7, line 2, Col. 7, line 56-Col. 8, line 46, and Col. 9, lines 8-56, and Figs. 1 and 3 teach iteratively updating and/or “collecting/curating the samples” to form a “training set” (use second training data) for “a Hadoop Cluster 306” of “physical nodes” and further updating “training items” identified by use second training data), and further generating “decisions trees (to train the second plurality of decision trees prior to sending to the first device)…using various subsections of training set 304” as mapped above for creating/updating a “blame forest” by training and annotating the included decision trees (wherein the second training data comprises data generated)); 
generate a second instance of the random forest model from the first and second plurality of decision trees (Col. 3, line 27-Col. 4, line 37, Col. 6, line 14-Col. 7, line 2, Col. 7, line 56-Col. 8, line 46, and Col. 9, lines 8-56, and Figs. 1 and 3 teach iteratively updating and/or “collecting/curating the samples” to form a “training set” for generating “decisions trees (from the first and second plurality of decision trees)…using various subsections of training set 304” as mapped above for creating/updating a “blame forest” by training and annotating the included and/or received decision trees (generate a second instance of the random forest model from the first and second plurality of decision trees)); and 
detect anomalies in data generated  using the second instance of the random forest model (Col. 3, line 27-Col. 4, line 37, Col. 6, line 14-Col. 7, line 2, Col. 7, line 56-Col. 8, line 46, and Col. 9, lines 8-56, and Fig. 3 teach iteratively creating/updating a “blame forest” as mapped above (using the second instance of the random forest model) for investigating misclassified URL “anomalies” in the system (detect anomalies in data generated)).

a first device comprising  logic to: use first training data to train a first plurality of decision trees for inclusion in a random forest model, wherein the first training data comprises data generated ;…detect anomalies in data generated  using the first instance of the random forest model; and the second device comprising  logic to: use second training data to train the second plurality of decision trees prior to sending to the first device, wherein the second training data comprises data generated ;…detect anomalies in data generated  using the second instance of the random forest model;
Vugdelija teaches a first device comprising a first set of sensors and logic to: use first training data to train a first plurality of decision trees for inclusion in a random forest model, wherein the first training data comprises data generated by the first set of sensors (paragraphs 0085, 0094-0096 teach processor executing “instructions” for (logic), as taught in paragraphs 0030-0032 and 0041, use a “random forest classifier” including “decision tree[s]”, wherein the “classifier(s) may be trained on a labeled dataset comprising images of human eyes (use first training data to train a first plurality of decision trees for inclusion in a random forest model)”. The images (first training data) collected by a “head-mounted display (HMD) device…[that] include various sensors and related systems that receive physical environment data from the physical environment (generated by the first set of sensors)…[and] generate depth image data from real-world objects in the surrounding physical environment (and generate data to identify the attributes)”);…
 a second set of sensors and logic to: use second training data to train the second plurality of decision trees prior to sending to the first device, wherein the second training data comprises data generated by the second set of sensors (paragraphs 0085, 0094-0096 teach processor executing “instructions” for (logic), as taught in paragraphs 0030-0032 and 0041, collecting images (second training data) by a “head-mounted display (HMD) device…[that] include various sensors (the second device/ a second set of sensors) and related systems (the second device/ a second set of sensors) that receive physical environment data from the physical environment (generated by the second set of sensors)”, including “a position sensor system (the second device/ a second set of sensors) comprising one or more accelerometers, gyroscopes (a second set of sensors)…[or] a transducer system (the second device/ a second set of sensors) comprising one or more actuators”. Further the invention to use a “random forest classifier” including “decision tree[s]”, wherein the “classifier(s) may be trained on a labeled dataset comprising images of human eyes (use second training data to train the second plurality of decision trees prior to sending to the first device)” collected as mapped above.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Vugdelija’s teachings of training a random forest model on HMD device sensor collected image data into Hewlett’s teaching of separate node training of decision trees and creating different random forests in order to optimize classifications of sensor data of “human eyes” using decision trees (Vugdelija, paragraphs 0041).
…detect anomalies in data generated by the first set of sensors using the first instance of the random forest model;…detect anomalies in data generated by the second set of sensors using the second instance of the random forest model.
Ronao teaches ……detect anomalies in data generated by the first set of sensors using the first instance of the random forest model;…detect anomalies in data generated by the second set of sensors using the second instance of the random forest model (abstract and sections 3.1-3.2 and 4.1 teach iteratively training/updating a random forest and using the “random forest (RF) method with weighted voting for the task of anomaly detection” (detect anomalies…using the first/second instance of the random forest model) within generated “data sets” of “query logs” (data generated) on a computer system entered by users interpreted as via a computer interface (by the first/second set of sensors)).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify separate node training of decision trees and creating different random forests, as taught by Hewlett as modified by training a random forest model on HMD device sensor collected image data as taught by Vugdelija, to include random forest weighted voting for anomaly detection as taught by Ronao in order to “emphasizes trees in the forest that perform well over other trees, and effectively improves false positive and false negative rates ” (Ronao, section 1).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Kennedy et al (US Patent 10320834) teaches utilizing sensor data, a device training a first set of decision trees and sending them to another device, then the same device training decision trees on new data and sending the second set to the another device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINT MULLINAX whose telephone number is 571-272-3241.  The examiner can normally be reached on Mon - Fri 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/C.M./Examiner, Art Unit 2123                                                                                                                                                                                                        

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123